10-2715-ag
    Huang v. Holder
                                                                                  BIA
                                                                          A077 317 960
                       UNITED STATES COURT OF APPEALS
                           FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Daniel Patrick Moynihan
    United States Courthouse, 500 Pearl Street, in the City of
    New York, on the 26th day of March, two thousand twelve.

    PRESENT:
             ROBERT A. KATZMANN,
             BARRINGTON D. PARKER,
                  Circuit Judges.1
    ______________________________________
    QIAO XING HUANG, AKA, ENZO KAYOKO,
             Petitioner,

                      v.                                   10-2715-ag
                                                           NAC
    ERIC H. HOLDER, JR., UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    ______________________________________

    FOR PETITIONER:               Peter S. Gordon, Gordon & Gordon,
                                  P.C., Forest Hills, N.Y.



                 1
              The Honorable Roger J. Miner, originally a member
        of the panel, died on February 18, 2012. The two
        remaining members of the panel, who are in agreement,
        have determined the matter. See 28 U.S.C. § 46(d); 2d
        Cir. IOP E(b); United States v. Desimone, 140 F.3d 457
        (2d Cir. 1998).
FOR RESPONDENT:           Tony West, Assistant Attorney
                          General; Terri J. Scadron, Assistant
                          Director; Katheryn L. DeAngelis,
                          Trial Attorney, Office of
                          Immigration Litigation, Civil
                          Division, United States Department
                          of Justice, Washington, D.C.


    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

    Qiao Xing Huang, a native and citizen of the People’s

Republic of China, seeks review of a June 14, 2010, order of

the BIA denying her motion to reopen her removal

proceedings.   In re Qiao Xing Huang, No. A077 317 960

(B.I.A. June 14, 2010).    We assume the parties’ familiarity

with the underlying facts and procedural history of the

case.

    We review the BIA’s denial of a motion to reopen for

abuse of discretion.   See Ali v. Gonzales, 448 F.3d 515, 517

(2d Cir. 2006)(per curiam).    Here, the BIA did not abuse its

discretion by denying Huang’s motion to reopen as untimely

and number-barred, as it was her second motion to reopen and

she filed it seven years after her final order of removal.

See 8 U.S.C. § 1229a(c)(7)(A),(C)(2006); 8 C.F.R. §

1003.2(c)(2)(2011).

                                2
    Although the time limits on motions to reopen may be

excused when the movant demonstrates changed country

conditions, 8 U.S.C. § 1229a(c)(7)(C)(ii)(2006), the BIA

reasonably concluded that only Huang’s personal

circumstances had changed, as her claim was based on the

fact that she began practicing Falun Gong in the United

States in 2008.    See Wei Guang Wang v. BIA, 437 F.3d 270,

274 (2d Cir. 2006); see also Yuen Jin v. Mukasey, 538 F.3d

143, 151-56 (2d Cir. 2008).

    Moreover, substantial evidence supports the BIA’s

determination that Huang failed to establish that conditions

in China had changed materially for Falun Gong

practitioners.    While the evidence indicated that repression

of Falun Gong practitioners increased around the 2008

Olympics, the evidence also demonstrated that the repression

has been constant and ongoing since the time of Huang’s

hearing in 2001, and Huang did not submit evidence

indicating that any increased repression of Falun Gong

practitioners continued after the 2008 Olympics and into

2009.   See Siewe v. Gonzales, 480 F.3d 160, 167 (2d Cir.

2007) (“Where there are two permissible views of the

evidence, the factfinder’s choice between them cannot be

clearly erroneous.”)(internal quotation marks omitted); see

                               3
also Jian Hui Shao v. Mukasey, 546 F.3d 138, 169 (2d Cir.

2008) (reviewing the BIA’s factual findings regarding

changed country conditions under the substantial evidence

standard).

       Finally, given the BIA’s explicit references to the

documentation submitted with the motion to reopen, a

reasonable fact-finder would not be compelled to conclude

that the BIA ignored any of Huang’s evidence.    See Xiao Ji

Chen v. U.S. Dep’t of Justice, 471 F.3d 315, 336 n.17 (2d

Cir. 2006)(holding that the BIA is not required to

“expressly parse or refute on the record each” individual

argument or piece of evidence offered by the petitioner as

long as it “has given reasoned consideration to the

petition, and made adequate findings”)(internal quotation

marks omitted).    Accordingly, the BIA did not abuse its

discretion by denying Huang’s motion.    See Ali, 448 F.3d at

517.

       For the foregoing reasons, the petition for review is

DENIED.

                              FOR THE COURT:
                              Catherine O’Hagan Wolfe, Clerk




                               4